Citation Nr: 0308858	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  96-52 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
fractured fifth left finger disability for accrued benefits 
purposes.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional skin disability based on VA medical 
treatment rendered in 1989, for accrued benefits purposes.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability incurred in an August 23, 
1990 pedestrian/motor vehicle accident, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Dana A. Reece, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1946 to January 1947.  The veteran died in January 1995; the 
appellant is his surviving spouse.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the North Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for a fractured fifth left finger for 
accrued benefits purposes, assigning a noncompensable 
evaluation and that denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for disabilities secondary to 
a 1989 skin breakdown and to an August 23, 1990 
pedestrian/motor vehicle accident, each claimed for accrued 
benefits purposes.  The Board most recently remanded the case 
in March 2001; the RO has now returned the case to the Board 
for appellate review.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As these § 1151 claims were filed 
prior to the effective date, the former statute must be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in 
the present case, the former statute, as discussed below, is 
more favorable to the appellant).

The Board notes that none of the veteran's VA medical records 
dated between August 15, 1989 and January 1995 are in 
evidence.  In similar cases where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's government medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's VA medical records dated 
between August 15, 1989 and January 1995 are unavailable, the 
appeal must be decided on the evidence of record.


FINDINGS OF FACT

1.  The veteran's VA medical records dated between August 15, 
1989 and January 1995 are not available, having presumably 
been lost.

2.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate her claims.

3.  The veteran died in January 1995.

4.  Prior to his death, the veteran did not manifest any 
clinically significant residuals of the August 1994 fracture 
of the neck of his left fifth carpal bone.

5.  The veteran's 1989 skin breakdown was acute and 
transitory and resolved without any residuals.

6.  The appellant's claim for accrued benefits pursuant to 
38 U.S.C.A. § 1151 and relating to the veteran's August 23, 
1990 injuries from a pedestrian/motor vehicle accident was 
received by the RO on July 17, 1996.

7.  The appellant's claim for accrued 38 U.S.C.A. § 1151 
benefits relating to the veteran's August 23, 1990 injuries 
from a pedestrian/motor vehicle accident is without legal 
merit.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
the residuals of a fracture of the left fifth finger were not 
met prior to the veteran's death.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) ((codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (1994); 
Fenderson v. West 12 Vet. App. 119 (1999).

2.  The veteran did not have additional skin disability that 
resulted from VA medical treatment rendered in 1989.  
38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) ((codified as amended 
at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. 
§ 3.358 (1994).

3.  The appellant's claim for entitlement to accrued benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
incurred as a result of hospitalization or medical or 
surgical treatment provided by the VA on August 23, 1990 
lacks legal merit.  38 U.S.C.A. §§ 1151, 5121 (West 2002); 
38 C.F.R. § 3.1000 (2002); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Manning v. Principi, 16 Vet. App. 534 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim, for accrued benefits purposes, 
of entitlement to a compensable evaluation for the residuals 
of the veteran's left fifth finger disability established 
under 38 U.S.C.A. § 1151 for a fall that occurred in August 
1994.  The Board also denies the appellant's claim, for 
accrued benefits purposes, for compensation benefits under 
38 U.S.C.A. § 1151 (formerly § 351) for residuals of a skin 
breakdown claimed to be the result of Department of Veterans 
Affairs medical treatment rendered in 1989.  Lastly, the 
Board denies as legally insufficient the appellant's claim, 
for accrued benefits purposes, of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residual disability 
incurred during a pedestrian-motor vehicle accident claimed 
to be the result of Department of Veterans Affairs medical 
treatment rendered on August 23, 1990.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim.

It is initially noted that the appellant appealed the initial 
zero percent rating that was assigned to the veteran's finger 
disability after benefits under 38 U.S.C.A. § 1151 were 
granted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In that regard, the Board notes that the noncompensable 
rating at issue in this case was in effect for the entire 
time period between the grant of § 1151 benefits in August 
1994, and the veteran's death in January 1995.  Therefore, 
the Board concludes that, for the entire time period in 
question, the RO considered the rating for the finger 
disability in issue to be proper.  The issue before the Board 
then is taken to include whether there is any basis for 
staged ratings at any pertinent time between August 1994 and 
January 1995.  After careful review of the evidence of 
record, the Board finds that the appellant has not 
demonstrated entitlement by the veteran to a compensable 
evaluation at any time between the grant of § 1151 benefits 
and the veteran's death.

The only medical evidence of record regarding the veteran's 
left fifth finger disability is the July 1995 VA medical 
opinion report.  The reviewing physician, the assistant chief 
of medical service, stated that the veteran suffered a 
transversal fracture of his left fifth carpal bone on August 
26, 1994, in a fall.  The veteran's response to treatment was 
described as suboptimal because the veteran was unable to 
resist manipulating his cast resulting in some anterior 
dislocation.  However, the physician went on to state that 
the healing was functionally satisfactory and that no 
disability was created.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

The initial noncompensable evaluation assigned for the 
residuals of the veteran's left little finger fracture was 
assigned under Diagnostic Code 5227.  Diagnostic Code 5227 
(ankylosis of any other finger) applied to an ankylosis 
condition of a finger other than the thumb, index finger or 
middle finger, and provided for a zero percent rating for 
this condition on either hand.  No higher rating was 
available under this diagnostic code.  A 10 percent rating 
for disability of the fifth finger required evidence of 
extremely unfavorable ankylosis.  38 C.F.R. §§ 4.27, 4.71a, 
Diagnostic Code 5227 (1994).

A note following this diagnostic code indicated that 
extremely unfavorable ankylosis of a single finger may be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
However, the medical evidence does not show that the required 
manifestations were present.  The veteran's left little 
finger has not been shown to have been ankylosed in any 
fashion by either surgery or disease.  Rather, the July 1995 
VA medical opinion indicates that the veteran's left little 
finger healed satisfactorily without any disability.  
Therefore the Board finds that the assigned noncompensable 
rating most appropriately described the extent of the 
veteran's left fifth finger disability between August 1994 
and January 1995.

Compensable evaluations were also available under Diagnostic 
Codes 5220, 5221, 5222, and 5223 for favorable ankylosis of 
multiple fingers.  However, the evidence shows the veteran 
was service-connected only for residuals of a fracture of the 
single, left little finger.  No other fingers had been 
service-connected.  Thus, the veteran's left little finger 
disability may not be considered under these criteria.

The Board notes that there was a change in the law regarding 
ratings for ankylosis and limitation of motion of the hands, 
effective August 26, 2002.  See 67 Fed. Reg. 48784-48787 
(July 26, 2002).  When a change in law occurs while an appeal 
is pending, the Board must apply the version of the law that 
is more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the Board must apply the 
old law prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  Since 
the veteran died in January 1995, and this case is for 
accrued benefits, the new regulations do not apply.

In evaluating the veteran's left fifth finger condition, the 
Board has considered all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board does not find sufficient 
evidence of pain on movement, weakened movement, or decreased 
hand functioning to warrant an additional rating pursuant to 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  Thus, the 
noncompensable initial rating under the Schedule was 
appropriate.

Notwithstanding the above discussion, a rating in excess of 
that initially assigned for the finger disability at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Because the RO 
considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the veteran's left finger 
disability presented such an unusual or exceptional 
disability picture at any time prior to the veteran's death 
so as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the veteran's left fifth finger disability could have had an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  As discussed above, several diagnostic 
codes provided for higher ratings of finger disability, but 
the required manifestations were not shown in this case.  The 
Board further finds no evidence of an exceptional disability 
picture in this case.  There is no evidence of record to 
indicate that the veteran had required frequent 
hospitalization or treatment for his left fifth finger.  
Moreover, there is no evidence of record that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that the 
assignment of an extraschedular rating is not warranted in 
this case.

II.  Section 1151 claims.

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  Subsequently, the Court's Gardner decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993).  On December 12, 1994, after 
further appellate action, the United States Supreme Court 
(Supreme Court) issued its decision in the case, affirming 
the decisions of the Court of Veterans Appeals and the Court 
of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

As a result, the fault, negligence, or accident requirement 
set forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 claims were filed in August 1994, and July 
1996, and that the rating decisions denying those claims were 
issued in July 1995, and September 1997.

In this case, the appellant claims that the veteran suffered 
from residuals of a skin breakdown related to treatment he 
underwent in a VA hospital in 1989, and that he suffered 
various injuries from a pedestrian-motor vehicle accident on 
August 23, 1990 that happened after the veteran was refused 
admission to a VA medical facility on that same day.  
38 C.F.R. § 3.358, the regulation implementing 38 U.S.C.A. 
§ 1151, provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 to be granted, it is required that the 
facts, as shown by the evidence, establish that the veteran 
sustained additional disability as the result of medical 
treatment provided by VA.  38 C.F.R. § 3.358.  The appellant 
is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contentions that it was the 1989 and August 
23, 1990 care rendered by VA health care personnel that 
caused the veteran to suffer from the additional disability 
(skin breakdown residuals and motor vehicle accident 
injuries) the appellant claims.  In this case, the 
evidentiary assertions by appellant as to the 38 U.S.C.A. 
§ 1151 claims are beyond the competence of the person making 
the assertions, as will be explained.

The Board initially notes that the written statements and 
testimony of the appellant that any of the veteran's skin 
breakdown residuals or motor vehicle accident injuries were 
causally connected to treatment he received at VA facilities 
in 1989 and August 23, 1990 are not probative as there is no 
evidence in the record that the appellant (or her attorney) 
has any medical knowledge or expertise to render such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

A.  Skin breakdown claim.

The appellant has alleged that the veteran suffered from 
additional disability over his body as the result of VA 
medical treatment administered to him in 1989.  She maintains 
that the veteran lost skin from both buttocks, arms and 
elbows as a result of this treatment.

Review of the medical evidence of record reveals that the 
veteran was admitted to a VA facility on July 28, 1989, for 
respite care; he was discharged on August 14, 1989.  On 
admission, the veteran was noted to complain of a body-wide 
pruritis and hyper-pigmented rash-like areas on his lower 
back, thighs and arms.  Physical examination revealed a 
pigmented rash on the veteran's lower back, thighs and arms.  
At the time of the veteran's discharge on August 14, 1989, 
his skin was noted to be intact.

The only medical evidence of record thereafter concerning the 
skin breakdown suffered by the veteran in 1989 is found in 
the July 1995 medical opinion rendered by a VA physician (an 
assistant chief of medical service).  This physician stated 
that there was no evidence to support a finding of any type 
of disability associated with the skin breakdown the veteran 
had in 1989.

The appellant has not provided any medical evidence to 
establish that the veteran suffered from any skin condition 
or other residual that was causally due to VA treatment in 
1989; the appellant is not medically trained and is not 
qualified to render such a medical opinion.  She is also not 
qualified to diagnose the presence of, or the residuals of, 
any medical condition such as skin breakdown residuals.  
Further, there is no medical evidence that indicates that the 
veteran's skin breakdown problems were other than acute and 
transitory and resulted in actual disability and such would 
be required to make the claim plausible.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran incurred additional disability from skin 
breakdown as a result of VA treatment in 1989.  The 
preponderance of the probative evidence of record shows that 
it was not as likely as not that the veteran incurred 
additional disability from his episode of skin breakdown that 
was caused by his treatment in any VA facility.  Thus, the 
Board concludes that the appellant's claim for 38 U.S.C.A. 
§ 1151 benefits for accrued benefit purposes for residuals of 
skin breakdown must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's skin 
breakdown claim under 38 U.S.C.A. § 1151.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B.  Pedestrian/motor vehicle accident injuries.

The appellant contends that the injuries suffered by the 
veteran in a pedestrian/motor vehicle accident on August 23, 
1990 were the result of the improper treatment he received at 
a VA medical facility on that date.  She submitted this claim 
to the RO on a VA Form 9 on July 17, 1996.  As previously 
noted, the veteran died in January 1995.

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

In order for accrued benefits to be payable, additional 
benefits must be due and unpaid under an existing rating or 
decision, or the veteran must have had a claim for VA 
benefits pending at the time of his death.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  The veteran did not 
have any claim for VA benefits under 38 U.S.C.A. § 1151 
relating to the events of August 23, 1990 pending at the time 
of his death.  The appellant first raised this claim in July 
1996.  There is no entitlement, therefore, from which accrued 
benefits could be derived.  The Board finds, therefore, that 
entitlement to accrued benefits under the provisions of 
38 U.S.C.A. § 1151 and relating to the veteran's 
pedestrian/motor vehicle accident on August 23, 1990 is 
denied as a matter of law.  38 U.S.C.A. § 5121; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (analysis of the factual 
evidence is not applicable where the law, and not the facts, 
is dispositive); 38 C.F.R. § 3.1000(c).

Additionally, as the law, not the facts are dispositive, the 
benefit of the doubt doctrine is inapplicable.  The 
appellant's claim of entitlement to accrued benefits under 
the provisions of 38 U.S.C.A. § 1151 for the veteran's 
injuries in a pedestrian/motor vehicle accident on August 23, 
1990 must be denied, due to the absence of legal merit or 
lack of entitlement under the law.


III.  Veterans Claims Assistance Act.

Finally, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify appellants of evidence and 
information necessary to substantiate their claims and inform 
them whether they or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish entitlement to a compensable 
evaluation for the veteran's left fifth finger disability in 
the May 1996 Statement of the Case (SOC).  She was also 
informed of the evidence necessary to establish entitlement 
to 38 U.S.C.A. § 1151 benefits in the May 1996 SOC.  The 
appellant was also notified of the information necessary to 
substantiate her claims by means of the discussions in the 
Supplemental Statement of the Case (SSOC) issued in October 
2002, and in the September 1998, May 2000 and March 2001 
Board remands.  The appellant was afforded a personal 
hearing.  She was informed by the October 2002 SSOC that the 
medical evidence of record did not show the existence of any 
compensable left finger disability or that there was skin 
disability arising from the veteran's VA medical care in 
1989.  In December 2001, the RO sent a letter to the 
appellant in which the provisions of the VCAA were explained.  

The Board finds that the discussions in the rating decisions, 
the Statements of the Case, the Supplemental Statement of the 
Case and the RO letters sent to the appellant in effect 
informed her of the information and evidence that would be 
needed to substantiate her accrued benefit claims and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100 et seq. (West 2002)); 66 Fed. Reg. 45620 
(August 29, 2001).  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

Under the VCAA VA has a duty to assist a claimant by 
obtaining relevant records adequately identified by the 
claimant.  In the case of records in the custody of a Federal 
department or agency, VA must continue its efforts to obtain 
those records until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1), (3).  Here, several volumes of 
pertinent VA Medical Center records dated from August 15, 
1989 to the date of the veteran's death are not associated 
with the claims file.  Three Board remands have sought those 
records.  Those records were not been discovered during the 
searches conducted pursuant to those Board remands.  In 
October 2000, and in July 2002, the RO received written 
notification that the volumes of patient records in question 
had been misplaced and were therefore unable to be retrieved.  
The RO made multiple attempts between September 1998 and July 
2002 to locate the missing volumes of medical records.  It 
appears that the RO has gone to all known potential sources, 
including the appellant, for the missing information, and has 
been unsuccessful.  At this point it is reasonably certain 
that further efforts to obtain the missing records would be 
futile.

In the present case, VA has clearly exhausted all available 
avenues in trying to assist the appellant to secure evidence 
that may help substantiate her claims on appeal.  In view of 
the foregoing, the Board initially finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Therefore, additional action by VA to 
further develop the record is not warranted.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Furthermore, as to the appellant's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for accrued 
benefit purposes for additional disability as a result of 
medical treatment rendered by the Department of Veterans 
Affairs on August 23 1990, the Court has held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. (2002)

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of her right to 
submit evidence.  It would not breach her rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
her representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.


ORDER

Entitlement to a compensable evaluation for a left finger 
disability for accrued benefit purposes is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefit purposes for additional skin disability as a 
result of medical treatment rendered by the Department of 
Veterans Affairs in 1989 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
accrued benefit purposes for additional disability as a 
result of medical treatment rendered by the Department of 
Veterans Affairs on August 23 1990 is denied.


		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

